                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

MICHAEL SEIBERT,                           )
                                           )
             Plaintiff,                    )
                                           )
v.                                         )   Civil Action No. 1:18-cv-818-RMC
                                           )
PRECISION CONTRACTING                      )
SOLUTIONS, LP, et al.,                     )
                                           )
             Defendants.                   )


      MR. SEIBERT’S OPPOSITION TO DEFENDANTS’ MOTION FOR
             LIMITED EXTENSION OF DISCOVERY PERIOD

      The plaintiff, Michael Seibert (“Mr. Seibert”), by counsel, submits the following

as his opposition to the defendants, Derrick Sieber’s and Precision Contracting

Solutions, Inc.’s, motion for a limited extension of the discovery period (ECF No. 66):

      As the Court specified in its Order dated October 30, 2019 (ECF No. 60), a

request for an extension of the discovery period may be permitted upon a showing of

good cause. “In considering whether good cause exists under Rule 16(b) and 16.4 to

amend a scheduling order, the Court primarily considers the diligence of the party in

seeking discovery before the deadline.” Barnes v. District of Columbia, 289 F.R.D. 1,

7 (D.D.C. 2012) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th

Cir. 1992) (“Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the

party seeking the amendment …. If the party was not diligent, the inquiry should

end.”); St. Paul Mercury Ins. Co. v. Capital Sprinkler Inspection, Inc., 2007 WL

1589495, *6 (D.D.C. June 1, 2007) (collecting cases, quoting Johnson)).
       The defendants failed to act with diligence in seeking discovery before the

deadline of November 1, 2019. In their motion, the only cause articulated by

defendants for failing to complete discovery is the existence of an unresolved issue

concerning the attendance of Stephen Sieber (a/k/a Stevie Marco) (“Marco”) at an

inspection of Mr. Seibert’s property.

       Mr. Seibert provided dates for, and remained willing to allow the site

inspection throughout the entire discovery period. But the defendants were unwilling

to proceed without Marco in attendance. The inspection was initially scheduled for

June 11, 2019, but on May 31, defendants canceled it. See Exhibit 1. Nothing more

was heard about the inspection until almost three months later, on August 22, when

defendants’ counsel raised the subject. See Exhibit 2. Mr. Seibert again agreed to an

inspection. However, rather than proceeding with the inspection without Marco,

defendants filed a motion to compel his attendance (ECF No. 55), and then sat idly

by as the deadline for such discovery elapsed. Their motion to compel was

subsequently denied (ECF No. 60). Now, as a result of their stalling, they have run

out of time to conduct the inspection. This should not negate that defendants had

ample time conduct the site inspection within the original discovery period, and their

failure to do so is attributable solely to their lack of diligence. Further, the defendants

failed to seek an extension until after the existing deadline already elapsed. If the

defendants believed a site inspection without Marco would be fruitless, then they

should have anticipated the need for an extension pending resolution of their motion

to compel his attendance, and filed the instant motion before the discovery deadline

                                         2
had lapsed. Thus, the Court should deny the defendants’ motion for an extension of

discovery to do now that which they had sufficient opportunity, but failed, to do

within the initial period.

      Further, the defendants also appear to be seeking an extension within which

to conduct depositions. However, during the initial discovery period, defendants

failed to notice a single deposition or perform any acts in furtherance of such

depositions, such as requesting available dates from counsel for Mr. Seibert. There is

no good or valid reason for such failure other than a lack of diligence by the

defendants. Nor is there a good and valid reason for waiting until after the discovery

deadline has elapsed to seek an extension. Simply stated, the defendants did not seek

depositions before the discovery deadline and thus should not now be permitted to do

so.

      For the reasons stated herein, Mr. Seibert respectfully requests that the

defendants’ motion for a limited extension of the discovery period be denied.

      Dated: November 11, 2019.

                                       Respectfully submitted,


                                       By: /s/ Timothy B. Hyland
                                       Timothy B. Hyland
                                       DC Bar No. 988498
                                       HYLAND LAW PLLC
                                       1818 Library Street, Suite 500
                                       Reston, VA 20190
                                       (703) 956-3566 (Tel.)
                                       (703) 935-0349 (Fax)
                                       thyland@hylandpllc.com


                                       3
                                        By: /s/ Michael J. Bramnick
                                        Michael J. Bramnick
                                        DC Bar No. 500756
                                        Bramnick Law, LLC
                                        4250 East West Highway, Suite 700
                                        Bethesda, MD 20814
                                        (310) 547-3647
                                        mbramnick@bramnicklegal.com




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 11, 2019, I caused to be filed
electronically the forgoing with the Clerk of Court for the United States District Court
for the District of Columbia using the CM/ECF system, which will in turn provide
service and an NEF to:

             Edward W. Lyle, Esquire
             1250 Connecticut Avenue N.W., Suite 700
             Washington, DC 20036




                                        _/s/ Timothy B. Hyland_________
                                        Timothy B. Hyland




                                       4
